UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-2125



ROSARIO A. FIORANI, JR.,

                                            Plaintiff - Appellant,

          and


GRAYSON STUP; TOM DOE,

                                                       Plaintiffs,

          versus


FORD MOTOR COMPANY; SHEEHY FORD, Dealership;
KOONS FORD OF TYSONS CORNER,

                                           Defendants - Appellees.




                            No. 98-2337



ROSARIO A. FIORANI, JR.,

                                            Plaintiff - Appellant,

          versus
CRYSTAL FORD, LIMITED; HOWARD CASTLEMAN, Pres-
ident; JASON MINARD, Director; MATTHEW HOLTZ-
MAN, Manager; MATT COOPER, Finance Manager;
RICKY DOWNS, Finance and Insurance; MOHAMED
DIALO, Primary Salesman; UFN OUSMAN, Second
Salesman; JOHN DOE, Third Party Purchaser,

                                            Defendants - Appellees.




                              No. 98-2338



ROSARIO A. FIORANI, JR.,

                                             Plaintiff - Appellant,

          versus


TED BRITT FORD; STEVEN GONZALEZ,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; Barry R. Poretz, Magistrate Judge. (CA-98-53-MC, CA-98-886-
A, CA-98-925-A)


Submitted:   March 16, 1999                 Decided:   May 13, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


No. 98-2125 dismissed, No. 98-2337 dismissed, and No. 98-2338
affirmed by unpublished per curiam opinion.




                                   2
Rosario A. Fiorani, JR., Appellant Pro Se.        Anthony Eugene
Grimaldi, MARTELL, DONNELLY, GRIMALDI & GALLAGHER, P.A., Fairfax,
Virginia; Scott E. Snyder, LAW OFFICE OF ROGER S. MACKEY,
Chantilly, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     In No. 98-2125, Rosario A. Fiorani, Jr., appeals the magis-

trate judge’s order denying without prejudice his ex parte “Motion

to Compel Defendants to Sell Property” and moves this court for

leave to proceed in forma pauperis.   We dismiss the appeal for lack

of jurisdiction.    Absent consent of the parties to the magistrate

judge’s jurisdiction to enter final judgement under 28 U.S.C. §

636(c) (1994), this court has no jurisdiction to review a magis-

trate judge’s order.    See Silberstein v. Silberstein, 859 F.2d 40,

41-42 (7th Cir. 1988); Parks ex rel. Parks v. Collins, 761 F.2d

1101 (5th Cir. 1985).   The record before the court does not reflect

consent of the parties to the magistrate judge’s exercise of

jurisdiction or referral of the action to the magistrate judge

under 28 U.S.C. § 636(c).   Although we grant Fiorani’s application

to proceed in forma pauperis, we dismiss his appeal for lack of

jurisdiction.

     In No. 98-2337, Fiorani appeals the magistrate judge’s order

denying his motion for default judgment in his action alleging

breach of a sales contract for an automobile purchase.   We dismiss

the appeal for lack of jurisdiction because the order is not ap-

pealable.     This court may exercise jurisdiction only over final

orders and certain interlocutory and collateral orders.      See 28

U.S.C. § 1291 (1994); 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).


                                  4
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.      Accordingly, we dismiss the

appeal as interlocutory.

     In No. 98-2338, Fiorani appeals the district court’s order

dismissing without prejudice his complaint alleging various state

claims and setting forth an action under Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We have reviewed the record and district court’s order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Fiorani v. Ted Britt Ford, No. CA-98-925-A

(E.D. Va. Aug. 19, 1998).*

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                      No. 98-2125 - DISMISSED

                                      No. 98-2337 - DISMISSED

                                      No. 98-2338 - AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 14, 1998, the district court’s records show it was entered
on the docket sheet on August 19, 1998. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider this date as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                  5